Citation Nr: 0519295	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  94-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 1994, the undersigned 
Veterans Law Judge held a personal hearing for the veteran at 
the RO.  In May 1995, the Board denied entitlement to the 
benefits sought.  In October 1995, the Board denied the 
veteran's motion for reconsideration.  The veteran thereafter 
appealed the Board's May 1995 decision to the United States 
Court of Veterans Appeals (Court).  During the pendency of 
his appeal, the veteran changed representation.  In an August 
1997 Memorandum Decision, the Court vacated the Board's May 
1995 decision and remanded the case to the Board.  The Board 
thereafter remanded this case to the RO for further 
development in March 1998, April 2003, October 2003, and July 
2004.


FINDING OF FACT

The credible evidence of record does not show that the 
veteran's back disability was caused or aggravated by 
military service.


CONCLUSION OF LAW

A chronic back disability was neither incurred in nor 
aggravated by military service and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In February 1992, March 1998, August 1998, May 1999, June 
2001, February 2004, and August 2004 letters as well as the 
March 1998, April 2000, October 2003, and July 2004 Board 
remands, VA notified the claimant that he was responsible to 
support his claim with appropriate evidence.  Starting in 
June 2001, VA informed the veteran that it would attempt to 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  Starting in June 2001, they 
also advised him that it was his responsibility to either 
send medical treatment records from his private physicians 
regarding his treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Starting in June 2001, these documents also advised the 
appellant of the VCAA.  Likewise, in the above letters and 
Board remands as well as the March 1997 statement of the case 
and the supplemental statements of the case, the veteran was 
notified of the laws and regulations governing his claim.  
Therefore, the Board finds that the duty to notify the 
veteran of the evidence necessary to substantiate his claim 
and of his responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As reported above, VA asked the veteran on 
multiple occasions if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by requesting that evidence.  Thereafter, the record shows or 
the veteran reported that he received all of his treatment 
from the following healthcare providers: Dr. Crandell; Dr. 
Nally; Duane L. Seig, M.D.; David J. Weldon, M.D., from 
Melbourne Internal Medicine; Richard A. Hynes, M.D.; Roberta 
S. Rose, D.O.; F. J. Petrilla, Jr., Ph.D.; Bhasker P. Patel, 
M.D.; Orlando L. Avila, M.D.; Richard J. Barr, M.D.; Jonathan 
T. Paine, M.D.; Peter W. Taraschi, D.O., from OMNI 
Healthcare; Christopher J. Prusinski, D.O.; Sheridan Surgical 
Center; and the Palm Bay and Tampa VA Medical Centers.  The 
RO and/or the veteran thereafter obtained and associated from 
these healthcare providers all available records with the 
claim files.  The record also shows that VA and/or the 
veteran obtained and associated with the claim files the 
veteran's service medical records, service personnel records, 
Social Security Administration (SSA) disability records, a 
Workmen's Compensation record, and statements from Joseph R. 
O'Lone (self-identified as a Senior Hearings Representative 
for a firm specializing in Social Security Disability Law).  
An request for any additional service medical records was 
made.  The record also shows that the veteran was afforded VA 
examinations in January 1999, June 2000, July 2000, March 
2001, January 2004, and November 2004.

The appellant was advised by VA of the evidence VA had 
requested, received, and not received in the statement of the 
case, Board remands, supplemental statements of the case, and 
VA correspondence.  Moreover, not only did the RO notify the 
veteran in July 1992 that neither Dr. Nally's nor Dr. 
Crandell's records were available, but at his February 1994 
personal hearing he acknowledged that these records were no 
longer available.  Likewise, an April 1991 letter notified 
the veteran that his personnel records while employed as a 
police officer from 1965 to 1973 were no longer available.  
Similarly, the August 1999 supplemental statement of the case 
notified the veteran that Dr. Barr had retired, his records 
were no longer available, and he had no records showing that 
the claimant was ever a patient of his.  Additionally, as to 
the outstanding Workmen's Compensation records, in October 
1998, the veteran notified VA that he never followed up with 
this claim and therefore they would have no other records.

Based on the veteran's assertions that he had ongoing medical 
treatment for back complaints in service, to include 
medication and injections, the Board in 2002 made a request 
for additional service medical records from the locations 
where the veteran claimed treatment.  No pertinent records 
were received, and it was noted that service medical records 
had been forwarded to the RO in 1992.

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, an additional duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Finally, the record is remarkable for the absence of any 
evidence of harm to the veteran because VA failed to provide 
VCAA notice until after the August 1992 rating decision.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
respect, the veteran was given numerous opportunities to 
submit evidence after the RO notified him of what evidence 
was necessary to substantiate his claim.  The record shows 
that the appellant filed and/or the RO obtained additional 
records.  The record also shows that the veteran was 
thereafter afforded a number of VA examinations.  Hence, the 
Board finds that the veteran was not prejudiced by VA's 
failure to issue the VCAA letters until after the August 1992 
rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim

The veteran contends that he initially incurred a back 
disability when he injured his back during service.  He 
maintains that he reinjured his back in a post-service 
incident in 1988 and currently suffers from the combined 
residuals of both injuries.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

The Facts

Initially, the Board notes that the veteran described the 
specific circumstances regarding his alleged back injuries 
when he appeared at the RO before the undersigned Veterans 
Law Judge in February 1994.  At that time, he testified that 
he originally injured his back during 1955 while in service.  
The veteran testified that he was in the process of a six 
month combat training called "tech school" while in the 
military at March Air Force Base in California when the 
injury occurred.  The veteran indicated that, while 
performing field maneuvers, he "hit stiff-legged" on his 
left leg on the side pocket of a foxhole.  The veteran 
related that at that time, it felt like someone hit him with 
"220 volts of electricity," but he did not report this 
injury when it happened.  However, the veteran related that 
the next day he could not get out of bed and was taken by 
field ambulance to the dispensary.  At that time, the veteran 
reported that he was told by a medic or intern that he had a 
sprain or strain to the back which was causing muscle spasms.  
The veteran related that even though the medical personnel 
wanted him to go on restricted duty, he refused and continued 
to go to class on crutches for the next three days.  After 
that time, he was able to discard the crutches.  

When asked at the hearing specifically if he had sought 
"constant" medical treatment during his service, from the 
date of the alleged incident in 1955 until discharge in 1965, 
the veteran responded "yes."  He related that he continued 
to go to the dispensary throughout his assignments at Holland 
Field in Newfoundland, at Stewart Air Force Base in New York, 
at Hyannis Port in Massachusetts, and at Patrick Air Force 
Base in Florida.  He stated that he had "taken a hundred 
shots and never took a shot but they're on my record because 
I don't like to take a shot."  He further explained that he 
obtained "medical pills" and "different things" from the 
hospital without such being entered on his records.  The 
veteran also testified that he did not recall undergoing a 
discharge examination, but remembered that when he went to 
the dispensary he told the doctor that he didn't want any 
evidence of his back disability to show up on his records 
because he wanted to obtain employment after service as a 
police officer.  He stated that he did not consider himself 
disabled at this time, and did not understand the severity of 
the back pain until 1988.

The veteran further testified that he remembered the 1965 
injury, when he lifted a heavy barrel, and that such caused 
pain for the next couple of days.  He claimed that at that 
time he was also treated with pills and shots "based on what 
they had done before."  He felt that this incident 
"agitated" an injury that was there "unbeknown to me until 
[19]88...because he had never had a physical since 1965."

As to his post-service treatment, the veteran testified that 
he was treated by Drs. Nally and Crandall after service, but 
stated that their records had been destroyed or were 
unavailable for review.  He indicated, in this regard, that 
he became good friends with Dr. Nally who treated him with 
painkillers, a back brace and muscles relaxants in the late 
1960s, and that it was this physician who told him that he 
had 3 bad discs in his back.  The veteran further testified 
that, after service, he did not subsequently undergo a 
physical examination (including for the police department) 
until 1988 when he suffered an injury to his left ankle, left 
foot, and back.  He related that while he was visiting a 
construction site in the process of delivering a subpoena, an 
attack dog approached him.  When he attempted to back away 
from the attack dog, he inadvertently stepped into a hole and 
fell backwards.  This action resulted in his injuries.  The 
veteran related that his treating physician from that time, 
Dr. Seig, told him that he had aggravated his preexisting in 
service injury.

With respect to the objective medical evidence contained in 
the claim folders, the Board notes that service medical 
records for the first period of service, which began in the 
mid-1950's, are silent regarding any back disability.  When 
the veteran was examined for separation and reenlistment in 
July 1957, he specifically denied bone or joint abnormality, 
lameness or arthritis.  He denied, over his signature, having 
had any injury or receiving medical care.  The spine and 
musculoskeletal system were examined and reported to be 
normal.  

Later records show that the veteran was treated in February 
1965 with Robaxin (a muscle relaxant) for backache.  No 
history of prior injury was recorded.  He was advised to go 
to sick call if he received no relief.  There is an entry at 
that time reflecting "chronic back strain."  The veteran 
reported that he injured his back while lifting a heavy 
barrel.  He further reported that he had a 7-year history of 
intermittent back pain but had never had this on his records 
before.   X-rays were essentially negative.  
Spondylolisthesis, spondylolysis, and arthritis were ruled 
out.  The service medical records contain no additional 
references to back symptoms, treatment or diagnosis.  At the 
time of the July 1965 discharge examination, he again 
reported no history of back symptoms or injury.  He denied 
having arthritis or bone or joint abnormality.  The examiner 
specifically noted that the veteran denied all other 
pertinent surgical or medical history, other than 2 listed 
childhood diseases.  Examination was negative for any 
abnormality of the spine.  

The veteran's initial claim for service connection for a back 
disorder was filed in January 1992.  At that time he reported 
being treated by Dr. Crandell in March 1966; Dr. Nally in 
April 1971 and May 1972, and Dr. Seig from March 1988 to 
April 1991.  

Post-service treatment records show the veteran's complaints 
and/or treatment for a back disability starting in 1988, the 
same year he was injured at work.  See treatment records from 
Dr. Seig dated in September 1988, October 1988, February 
1989, August 1990, and October 1990.  The diagnosis, as 
revealed in Dr. Seig's October 1988 lumbar spine x-ray, was 
"complete collapse" of the lumbar spine with a lot of 
sclerosis at the L4-L5 level, a finding which Dr. Seig noted 
antedated his accident.  However, an October 1988 bone scan 
of the low back was negative and showed no evidence of 
fracture.  In a letter to a private law firm in February 
1989, Dr. Seig noted a diagnosis of chronic lumbar strain 
brought about by limping due to his ankle injury.  Records 
dated in February 1990 show that he had complained of pain in 
the left hip, radiating to the leg, which impaired his 
ability to walk.  However it was noted at that time that he 
denied injury and reported that the pain developed after an 
episode of flu the previous month.

Thereafter, the record shows the veteran's continued 
complaints and/or treatment for various back problems, first 
diagnosed as arthritis, disc damage, spondylosis, 
degenerative disc disease, and degenerative joint disease in 
1993.  See records from Dr. Weldon dated from July to August 
1993; Dr. Hynes dated in September 1993; and Dr. Avila dated 
in August 1993.  

In this regard, an August 1993 magnetic resonance imaging 
evaluation (MRI) from Melbourne MRI showed moderate prominent 
degenerative changes at L4-L5 resulting from diffuse disc 
bulging, osteophyte formation, disc degenerative changes at 
various levels in the lumbar spine, end plate degenerative 
changes, and facet joint and ligamentum flavum hypertrophy.  
It was noted that despite these changes, there was only mild 
canal stenosis.  Likewise, an August 1993 x-ray from 
Melbourne Internal Medicine showed degenerative changes with 
discogenic disease, spondylosis, and arthritis.

In September 1993, Dr. Weldon opined that MRI showed various 
degrees of disc damage from L2 to L5.  He indicated that it 
was clear to him from the history described by the veteran, 
that the veteran had most likely damaged one or more discs 
during the military accident and then later reinjured the 
back or sustained a new injury in 1988.  Likewise, in 
September 1993, Dr. Hynes opined that x-rays and MRI of the 
lumbosacral spine showed lumbar spondylosis, greatest at L4-
5, L5-S1; history consistent with neurogenic claudication; 
and mild-to-moderate stenosis at L5-S1.  Findings were 
interpreted as showing degenerative disc disease of the 
lumbosacral spine. 

Subsequent diagnoses included chronic low back strain, spinal 
stenosis with radiculopathy, probable left S1 radiculopathy, 
a lower lumbar compression fracture, a lumbar strain, and/or 
lumbar stenosis.  See private treatment records from Dr. Rose 
dated in October 1994; Dr. Patel dated in November 1997 and 
February 1998; Dr. Paine dated in March 1999; Dr. Taraschi 
dated in March 1999; Dr. Prusinski dated from June 1998 to 
December 1999; MRI dated in June 1998; OMNI Healthcare dated 
in May and December 2003; and Sheridan Surgical Center dated 
in May 1999; and VA treatment records dated from December 
1999 to January 2004, including January 1999 and January 2004 
x-rays, October 2000 electromyography (EMG), and November 
2000 computerized tomography (CT); Also see VA examinations 
dated in January 1999, June 2000, July 2000, March 2001, 
January 2004, and November 2004. 

As to the origins of the veteran's back disability, the 
record shows that the veteran had a 1988 work injury as well 
as a motor vehicle accident in 1998.  See treatment records 
from Dr. Seig dated from April 1988 to October 1990; and 
treatment records from Dr. Prusinski dated from June 1998 to 
January 1999.  Dr. Prusinki's records reflect that the 
veteran advised that he suffered from low back pain in 
military service, but did not see a physician about this 
complaint until "1989."  In May 1994, the SSA issued a 
decision that the veteran was disabled because of back 
problems caused by his 1988 work accident.  In January 1999, 
Dr. Prusinski opined that the veteran was disabled following 
his 1998 motor vehicle accident.

Moreover, in October 1988, Dr. Seig commented that the x-ray 
finding were "obviously old" and antedated the March 1988 
injury.  In December 1988, Dr. Seig opined that the veteran's 
back discomfort could well have been associated with the 
veteran's limping, caused by the 1988 foot and ankle injury, 
because the limping produced increased torsion on the low 
back area.  Dr. Seig's final diagnosis regarding the 
veteran's back was "chronic lumbar strain brought on by 
limping."

Similarly, clinical notes that appear to be from Dr. 
Weldon's, dated in August 1993, noted that the veteran 
reported that, prior to his accident in 1988, he was very 
active, but currently was unable to enjoy most of his former 
physical activities.

Other post-service records include instances in which the 
physician, based on an in-service medical history provided by 
the veteran, reported that appellant's current back 
disability arose from an in-service injury.  See July 1993 
and September 1993 letters from Dr. Weldon; September 1993 
letter from Dr. Hynes; and October 1994 letter from Dr. Rose.  
But see June 1999 letter from Dr. Weldon; and June 1999 and 
May 2001 letters from Dr. Rose.

Specifically, in Dr. Weldon's July 1993 letter, he stated 
that the veteran reported to him that his medical problems 
originated when he was in a training accident during service 
in 1955.  The veteran reported that when he separated from 
service in 1965, he reported to the examiner that he did not 
want to pursue a medical discharge or disability for his back 
condition because he was planning to have a career in the 
police department and a back disability could have 
jeopardized that career goal.  Dr. Weldon indicated that the 
veteran reported that in 1988, he reinjured his back and his 
back disability had become more severe since that time.  Dr. 
Weldon noted that the veteran spent a lot of time discussing 
the fact that he thought his back injury was service related 
and that he was pursuing a VA disability rating.  The 
physician noted that the veteran's history sounded extremely 
plausible to him.  He also stated that the veteran's history, 
as presented by the veteran, sounded as if he had had some 
sort of "compression fracture" or a "herniated disc" 
during service.  Thereafter, the veteran reinjured his spine.  
Based on the veteran's report, Dr. Weldon indicated that his 
history suggested a new compression injury in 1988.

In Dr. Weldon's September 1993 letter, he stated that the MRI 
showed that the veteran had significant disc damage at the 
level of L4-L5 as well as less severe changes at L5-S1, L2-
L3, and L3-L4.  Dr. Weldon indicated that the veteran 
reported that he was involved in an accident during the 
military. Based on this information, Dr. Weldon opined that 
the veteran originally injured his low back at that time and 
then probably reinjured his low back when he fell in 1988.  
Thereafter, Dr. Weldon sent a letter to Dr. Hynes in which he 
referred the veteran to him.  He described to Dr. Hynes the 
veteran's medical history, as the veteran had described it to 
him.

In Dr. Hynes' September 1993 letter to Dr. Weldon, he stated 
that he examined the veteran in September 1993.  Dr. Hynes 
indicated that the veteran had told him the same history as 
he presented to Dr. Weldon.  Dr. Hynes indicated that based 
on the physical examination, x-rays, and MRI studies, it was 
his impression that the veteran had lumbar spondylosis, 
greatest at L4-L5 and L5-S1; a history consistent with 
neurogenic claudication; and mild to moderate stenosis at L5-
S1.

In the May 1994 decision of the Social Security 
Administrative Law Judge awarding the veteran benefits, it 
was noted that the veteran's past employment had involved 
extensive periods of standing, walking and lifting.  

A private psychologist, F.J. Petrilla, Ph.D., in August 1994 
reported that the veteran related a history of back pain 
dating back to service and that he had been "in and out" of 
the hospital in service.  

In Dr. Rose's October 1994 letter, she reported that she 
performed a neurogenic evaluation of the veteran in October 
1994.  She indicated that the veteran presented his own 
personal medical history that was consistent with the history 
he presented to his other physicians.  Her impression was the 
veteran's symptoms were consistent with neurogenic 
claudication, possible spinal stenosis, and moderate 
degenerative changes consistent with lumbar spondylosis.

Pursuant to the Board's Remand of March 1998, the veteran was 
given the opportunity to submit additional lay affidavits 
from those who had submitted earlier statements, clarifying 
whether any had actually observed the claimed 1955 back 
injury or had medical training.  Information regarding any 
medical leave for a back disorder was requested from the 
veteran's employers; no pertinent evidence was received.  

In statements dated in April 1998 and August 1998 the veteran 
listed many military facilities where he claimed to have been 
treated on many occasions for back complaints following the 
claimed injury in 1955.  He claimed treatment for back pain 
and muscle spasm with shots and painkillers.  He also 
recalled having been treated by 2 other doctors in the late 
1970s and early 1980s, but said that their records were not 
available.  His service medical records were again requested; 
however the response was that all records had been previously 
sent to VA.  

In a statement of June 1, 1998, C.J. Prusinski, D.O. wrote 
that the veteran was seen that day for neurological 
examination in connection with a motor vehicle accident in 
May 1998.  His complaints included increased low back pain 
since that accident.  Dr. Prusinski reported that the veteran 
had claimed chronic low back pain for years, and that he had 
suffered from low back pain in military service in 1955 "but 
did not see a doctor for it until 1989."  MRIs performed at 
that time showed evidence of degenerative changes throughout 
the entire spine, cervical, thoracic and lumbar.  

The January 1999 VA examiner, after examining the veteran and 
diagnosing diagnosed degenerative disc disease, degenerative 
joint disease, and stenosis, without reporting that he 
reviewed the complete record on appeal and after recording a 
history provided by the veteran, opined as follows:

[t]he patient has had multiple injuries 
in the past to his back, both from the 
military days and as well with his 
civilian injury . . . The etiology of the 
disability is related to spinal stenosis 
and degenerative arthritis of the low 
back and degenerative joint disease.  It 
cannot be certain for sure if the injury 
is related to the injury he sustained 
from 1988 or from back when he was in the 
military in 1965 when he hurt his back.  
Either way, this is an accumulative 
trauma injury which results in disc 
herniation and instability and subsequent 
degenerative joint disease about the 
lower lumbar spine.  It is conceivable 
that the patient had multiple trauma to 
his lower back while he was in the 
military and this is specifically related 
to the incident that he recalls.  It is 
conceivable that he had injury and 
instability about the back and this has 
made him more susceptible to developing 
degenerative joint disease if he had disc 
herniation and instability about the 
lower vertebral segments.  

On the other hand, in Dr. Weldon's June 1999 letter he 
reported that he had no specific knowledge of the back injury 
the veteran received while on active duty, to the best of his 
recollection there were no old medical records available to 
him when he conducted his initial evaluation in July 1993, 
and he was relying entirely on the veteran's history when he 
provided his opinion.

Likewise, in Dr. Rose's June 1999 letter she reported that 
her conclusions regarding the veteran's back disability made 
in October 1994 were based upon the history the claimant 
provided, the medical records from non-VA physicians that he 
provided at the time of the examination, and the results of 
the examination.  In May 2001, Dr. Rose also reported that 
she reviewed only post-service records in October 1994.

Moreover, at the July 2000 VA examination, after a review of 
the record on appeal and an examination of the veteran which 
diagnosed a lower lumbar compression fracture and probable S1 
radiculopathy, it was opined as follows: 

[i]n my opinion, the patient's 
exacerbations of his low back problem 
after 1988 is more likely than not 
related to the injury he suffered at that 
time.  Without x-rays and evidence of 
fractures from an injury he suffered in 
1955, it would be impossible to determine 
the contribution of that injury to his 
current back problems.  If it is possible 
to determine the chronicity of the 
vertebral fractures that became evidence 
in 1988, that would still not prove that 
the patient suffered those injuries from 
his trauma in 1955. 

At the March 2001 VA examination, after reviewing the 
veteran's claims file, lumbar spine x-rays and a CT as well 
as an EMG, the examiner opined that Dr. Weldon erred in 
stating that the veteran probably had a fracture in his spine 
in 1955.  The examiner stated that there is no evidence of 
the veteran's ever having had a fractured vertebra, a spinal 
cord injury, or any significant peripheral nerve injury.  It 
was further opined that 

2 . . . [t]he etiology of the patient's 
present condition is degenerative in 
nature.  It is caused by normal wear and 
tear which occurs in the spine . . . 
Based on his current studies and reports 
of past studies, it is clear that this 
has progressed.  In 1955, the patient was 
a young man and he likely had some injury 
to his back which caused him muscle spasm 
which kept him out of active duty for a 
few days.  As the spasm subsided, he was 
able to return to duty and return to his 
normal level of activity.  It is 
impossible to know whether any amount of 
degenerative condition in the spine was 
present at the time of this injury in 
1955.  It is safe to say[,] however, that 
between then and now, the problem did 
worsen . . . to its present day 
condition.

3.  Regarding the patient's injury in 
1988, it is likely that he did have some 
significant amount of degenerative 
disease in his spine at that time.  The 
fall likely exacerbated his symptoms from 
this, but it probable did not exacerbate 
the condition to any significant amount . 
. .

[I]n summary, the patient suffers from a 
routine degenerative condition in his 
lumbar spine . . . 

When the Board again remanded this case in October 2003, it 
was specifically asked that the examiner direct attention to 
the objective evidence recorded in the service medical 
records when rendering an opinion.  

Thereafter, at the time of the January 2004 VA examination, 
the attention of the examiner was specifically directed to 
the service medical record entry of February 1965 that the 
veteran had a "7 year" history of "chronic" back strain.  
The examiner noted that at the time of the examination, the 
veteran did not appear to have a back problem.  His gait and 
station were described as normal and he had no specific 
complaints.  The examiner stated that the veteran "seems to 
believe that whatever he has requested with regard to the 
alleged disability is something that he is entitled to."  
Forward flexion of the spine was from 0 degrees to 90 degrees 
and extension was from 0 degrees to 30 degrees.  X-ray study 
did show evidence of degenerative changes at L4-5 and L5-S1.  
Following a review of the record on appeal and an examination 
of the veteran, the examiner opined that

. . . it is not at least as likely as not 
that the veteran's back complaints 
recorded in the service in 1965 were the 
early manifestations of whatever back 
difficulties he has now and it is more 
likely than not that currently diagnosed 
back condition is separate and distinct 
from the veteran's inservice (sic) back 
complaints.

Furthermore, in November 2004, after a review of the record 
on appeal, a VA examiner opined as follows: 

. . . it is more likely that the 
currently diagnosed back disability is 
not related to the isolated back 
complaint that one can find in his 
medical records from the service.  He did 
injure his back in 1988 and has been 
followed since that time with increasing 
back disability.

Lastly, the Board notes that the veteran filed with the RO 
multiple affidavits and statements from friends, associates, 
and family members dated in 1994, 1995, 1998, 1999, and 2001.  
Most of the earlier dated statements were virtually identical 
and appear to have pre-prepared.  The statements reported, in 
substance, that the veteran experienced severe back pain, 
sometimes resulting in time lost from work.  Many of these 
individuals reported their personal observations of the 
veteran's complaints, some dating back to the 1960s.  None 
listed specific dates or incidents.  Pursuant to remand 
action of the Board, the veteran was given the opportunity to 
obtain clarifying information from these individuals so that 
the probative value of the statements could be assessed.  
Additional statements and affidavits were received, but no 
one reported to be a medical professional, or to have 
observed the 1955 incident, in which the veteran reportedly 
injured his back.  The veteran also filed with VA excerpts 
from a medical texts pertaining to back disorders.


The Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the outset, the Board acknowledges that the veteran has 
passionately argued his claim for service connection for a 
back disorder.  In an effort to develop the record in order 
to fairly adjudicate his claim, the Board has remanded the 
case on a number of occasions.  As a result, his claims file 
is voluminous, replete with his letters, medical evidence and 
lay statements and affidavits, albeit many are duplicative.  
In reaching this decision, the Board has carefully sifted 
through the entire record, considering each piece of 
evidence; the relevant evidence is summarized above.  

From this review, it is clear that there is no dispute about 
certain facts: that the veteran was treated in 1965 towards 
the end of his service for a complaint of back pain and that 
at least since 1988 he has had a chronic back disability 
treated and diagnosed by medical professionals.  The question 
before the Board is, however, whether the veteran's chronic 
back disorder had its onset during service, or was otherwise 
related to an incident or event of service origin.  The 
evidence on this point is divergent.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  As the United States Court of 
Appeals for the Federal Circuit has commented, there is a 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual determinations.  Further, the 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and  its relationship to other items of evidence."  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In so doing, 
the Board may accept one medical opinion and reject others.  
At the same time, the Board cannot make its own independent 
medical determinations, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Thus, the Board must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With the above standard in mind, the Board has carefully 
reviewed the service medical records for the first period of 
service, during which the veteran claims that the back injury 
which gave rise to chronic disability occurred.  He has 
asserted that he was treated by military personnel on 
numerous occasions and at a number of locations with 
medication and shots.  However, there is not a single entry 
in these records which supports the veteran's claim of a back 
injury in 1955 or that he received treatment for ongoing back 
complaints resulting therefrom.  The veteran has explained 
that his treatment was not recorded, but the Board rejects 
this explanation as being most implausible.  The veteran has 
reported "constant" back treatment and treatment at 
multiple military facilities.  It is highly unlikely that 
such medical care, to include "a hundred shots," 
medication, and "other things," was provided on numerous 
occasions at different facilities and yet not a single 
episode was recorded by medical personnel.  Likewise none of 
the post-service treatment records or lay statements or 
affidavits contains information that would establish that the 
1955 injury actually occurred or that the veteran had chronic 
back pathology as a result.  No one has reported witnessing 
or personal knowledge of the alleged injury, repeated visits 
for medical care, or continued complaints of pain in service.  

What the objective record does show is that when the veteran 
was examined for separation and reenlistment in July 1957, 
approximately 2 years after the alleged injury, he 
specifically denied, over his signature, bone or joint 
abnormality, lameness, arthritis, or having had any injury or 
received medical care.  Moreover, examination at that time 
showed the spine and musculoskeletal system to be normal.  
The Board finds this evidence to be highly probative and 
assigns the greatest weight to it.  Viewing the evidence both 
positive and negative respecting the asserted back injury in 
1955 and its residuals, the Board concludes that such injury 
did not occur and the assertions made regarding it, to 
include the veteran's testimony under oath, are simply not 
credible.  

There is of course a later service medical record which 
confirms that the veteran sought treatment for a backache in 
February 1965.  Service medical records from 1957 until this 
entry remained negative for any reference to back disability.  
At that time no prior history of injury or treatment was 
recorded, a fact which supports the conclusion that the 
alleged 1955 injury did not occur.  The veteran reported 
injuring his back while lifting a heavy barrel.  He claimed a 
7 year history of back pain, not on his records.  No specific 
findings of abnormality were recorded and X-ray study was 
negative.  Records for the remainder of service, which ended 
in July 1965, are silent.  The veteran was afforded a 
separation examination at which time he again denied 
arthritis and bone or joint abnormality; he did not report 
having back symptoms or a history of treatment.  From this 
objective evidence, the Board can only conclude that the 
backache which was treated in February 1965 was acute and 
transitory in nature and resolved without residual 
disability.  This conclusion is buttressed by the opinions of 
VA physicians who conducted examinations in 2004 and offered 
such opinions with this information in mind.  

In an effort to explain the absence of entries in the service 
medical records, the veteran testified under oath that he 
told the doctor who conducted the separation examination that 
he didn't want any evidence of his back disability to show up 
on his records because he wanted to secure employment after 
service as a police officer.  Assuming for the purpose of 
argument that the veteran had a back disorder in service, and 
one that required ongoing medical treatment with shots and 
medication as he has asserted, a reasonable person can only 
infer from this explanation that the veteran was willing to 
mislead a potential employer as to the true condition of his 
back.  Whether or not the police department actually required 
a physical examination or not (as has been brought to the 
Board's attention) is not relevant.  Such admission clearly 
supports the Board's observation of the veteran at his 
hearing on appeal that he was not a credible witness.  

The file contains numerous lay statements and affidavits from 
individuals who have reported their knowledge and 
observations of the problems the veteran had with his back 
after service.  Such statements, of course, have very limited 
probative value in this case.  These individuals did not 
witness the alleged injury and none gave specific information 
pertaining to ongoing back pathology during the veteran's 
period of service.  The statements, all made after 1992 when 
the veteran filed his initial claim for compensation, contain 
no specific information which would tend to establish that 
the veteran developed a chronic back disorder due to service.  
They merely state their observations that the veteran had 
back pain which interfered with some daily activities, during 
the 1960s, 1970s, 1980s and 1990s.  It is possible that the 
veteran did experience back pain from time to time, since 
back pain is a common symptom experienced by a large range of 
the population at some time or the other.  At the same time, 
there is ample evidence that during the years prior to his 
1988 accident, the veteran was fairly active in his 
employment and social pursuits.  While the Board recognizes 
that lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability, lay statements as 
to the origins of a current disability are not probative 
because laypersons are not competent to offer medical 
opinions.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
Moray v. Brown, 5 Vet. App. 211 (1993).  As noted above, none 
of the individuals who wrote statements on behalf of the 
veteran has the medical training to offer a nexus opinion.  
Their statements have been considered, but are of limited 
probative value in establishing whether the veteran has a 
chronic back disorder of service origin.

The information as to when post-service medical treatment 
began is somewhat conflicting.  The veteran has claimed 
treatment from a number of medical care providers (Drs. 
Crandell, Nally, and 2 others unnamed) during the period from 
1965 to the early 1980s, but concedes no records are 
available.  Medical records compiled in 1988 and 1989, in 
conjunction with the veteran's work accident, do not reflect 
a history of prior treatment.  Further Dr. Prusinski's 
records reflect the veteran's history that while he had had 
low back pain since service, he had not seen a physician 
until 1989 (sic).  The Board attaches no probative weight to 
the veteran's assertion that he received medical treatment 
for back symptoms in the first years after service, as it is 
unsupported by any credible evidence. 

With respect to the statements from many private physicians, 
beginning in 1988, the Board accepts the diagnoses of back 
disability based on findings of their contemporaneous 
examinations.  However, as to the statements as to the 
origins of the veteran's back disability found recorded in 
private treatment records, the Board is not required to 
accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  Further, the statements by 
these private doctors linking current back disability to the 
alleged 1955 back injury are of no probative value inasmuch 
as such opinions are based on an inaccurate factual premise.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The notation 
by Dr. Seig in October 1988 that an X-ray abnormality was 
"obviously old" and antedated the March 1988 injury is of 
limited probative value, in that it only establishes that 
such developed sometime during the more than 2 decades which 
elapsed after the negative x-ray study of the spine in 1965.  
Pinpointing the exact onset or cause would be speculative at 
best.

When considering the etiology of the veteran's current back 
disability, the Board finds that it must give more weight to 
the opinions provided by the July 2000, March 2001, January 
2004, and November 2004 VA examiners than the January 1999 VA 
examiner because the subsequent opinions were not 
speculative, provided after a review of the entire record on 
appeal, and cited to specific evidence in the record that 
supported their conclusions.  See, e.g., Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (physicians' statements that claimed 
disability "may be," "could be," or is "possibly" 
related to service or a service-connected disability 
sufficient to make claim for service connection well-
grounded).  In this regard, even though the examiners at the 
time of the July 2000 and March 2001 examinations appeared to 
accept the veteran's history of injury in 1955, both 
concluded that his current back disorder was not related to 
such incident.  The Board's decision to give more credence to 
these later VA opinions is further strengthened by the fact 
that the veteran, in 1988 and 1998, suffered post-service 
back injuries which the SSA found was the source of his low 
back disability and which Dr. Prusinski opined was the cause 
of his being disabled.  Therefore, the Board finds that the 
weight of the evidence is against finding medical evidence 
linking current back disabilities, first diagnosed more than 
20 years after the veteran's separation from military 
service, to that military service or to any incident therein.  
38 C.F.R. § 3.303.

Likewise, while the record contains a diagnosis of lumbar 
spine arthritis, because this diagnosis was first made in 
1993, almost 30 years after his separation from military 
service, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
do not apply.

Finally, the Board finds that the medical text excerpts 
submitted by the veteran, which do not address the facts in 
this particular case, are too general and inconclusive to 
establish a plausible claim that his current back disability 
was incurred in or aggravated by service.  See Mattern v. 
West, 12 Vet. App. 222 (1999) ("Generally, an attempt to 
establish a medical nexus . . . solely by generic information 
in a medical journal or treatise 'is too general and 
inconclusive' to well ground a claim.").  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record, including the service medical records as well as 
the July 2000, March 2001, January 2004, and November 2004 VA 
examination reports.  

Accordingly, the Board finds that the weight of the evidence 
does not show that the veteran's current back disability is 
related to his military service, he had arthritis within one 
year of his separation from military service, or that he had 
continuity of symptomatology since his separation from 
military service.  Therefore, because entitlement to service 
connection for a back disability requires at least one of 
these findings, the claim is denied.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for back disability is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


